         1:20-cv-01092-JES-JEH # 1            Page 1 of 4                                               E-FILED
                                                                         Monday, 09 March, 2020 05:38:56 PM
                                                                               Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

DAVID DAVIS,                                   )
                                               )       Case No. 20-cv-1092
        Plaintiff,                             )
                                               )
v.                                             )
                                               )
WELLS FARGO BANK, N.A.,                        )
                                               )
        Defendant.                             )

                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1332, and 1446, Defendant Wells Fargo Bank, N.A.

(“Wells Fargo”) hereby gives notice of the removal of the above-captioned case from the Circuit

Court for the Tenth Judicial Circuit, Marshall County, Illinois to the United States District Court

for the Central District of Illinois. The grounds for removal are as follows:

A.     INTRODUCTION

       1.      On January 16, 2020, Plaintiff David Davis (“Davis”) filed a lawsuit against Wells

Fargo in the Circuit Court of the Tenth Judicial Circuit, Marshall County. See David Davis v.

Wells Fargo Bank, N.A. Case No. 20 L 01 (the “Complaint”). A copy of Davis’ state court

Complaint is attached hereto as Exhibit A.

        2.      As shown below, this Court has diversity jurisdiction pursuant to 28 U.S.C. §

1332. Diversity jurisdiction exists where: (1) the amount in controversy exceeds $75,000

(excluding costs and interest), and (2) the suit is between citizens of different states. 28 U.S.C. §

1332(a)(1). This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331.

B.      THERE IS COMPLETE DIVERSITY

        3.      Davis is an Illinois domiciliary and citizen. See, e.g., Compl. at p. 2.




                                                   1
        1:20-cv-01092-JES-JEH # 1            Page 2 of 4



       4.       Wells Fargo is a national banking association with its main office in Sioux Falls,

South Dakota.

       5.       Thus, for purposes of diversity jurisdiction, Wells Fargo is a citizen of South

Dakota. See 28 U.S.C. § 1348; Wachovia Bank v. Schmidt, 546 U.S. 303, 307 (2006) (holding

that a national bank is a citizen only of the state in which its main office is located and not of

every state where it has a branch).

       6.       Accordingly, complete diversity exists in this action.

C.     THE ALLEGED AMOUNT IN CONTROVERSY EXCEEDS $75,000

       7.       Under 28 U.S.C. § 1332(a), for diversity jurisdiction to exist, the amount in

controversy must exceed $75,000, exclusive of interest and costs.

       8.       The amount in controversy in this action exceeds $75,000. Plaintiff seeks a

discharge “of both mortgage lien and note” valued at “$550,000” and seeks “compensation” in

the amount of “$5,000,000.00.’” See, Compl. Verified Affidavit of Injury ¶ 12. And the exhibits

to the Complaint state that the debt at issue exceeds $77,000. Compl. at p. 13.

D.     FEDERAL QUESTION JURISDICTION

       9.       This Court also has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331, which covers “all civil actions arising under the Constitution, laws, or treaties of

the United States.”

       10.      In the Complaint, Davis asserts a federal claim, as Davis alleges that the claims

are brought “pursuant to 50 USC 4305(b)(2)”, asserts compliance with Rule 8 of the Federal

Rules of Civil Procedure, and purports to assert a claim under the Racketeer Influenced and

Corrupt Organizations Act. See Comp. 1-2.

E.     PROCEDURAL COMPLIANCE



                                                 2
         1:20-cv-01092-JES-JEH # 1           Page 3 of 4



       11.      This Notice of Removal was properly filed in the United States District Court for

the Central District of Illinois because Davis’ state court Complaint is pending in the Illinois

Circuit Court of the Tenth Judicial Circuit, Marshall County, which is within this federal judicial

district. 28 U.S.C. § 1441(a).

       12.      Wells Fargo was served with Davis’ state court Complaint on February 10, 2020,

and did not previously receive a copy of the Complaint by other means. Accordingly, this Notice

of Removal is timely. See 28 U.S.C. § 1446(b)(1) (notice of removal “shall be filed within 30

days after the receipt by defendant, through service or otherwise” of the complaint).

        13.     As required by 28 U.S.C. § 1446(d), Wells Fargo will promptly file a copy of this

Notice of Removal with the Clerk of the Illinois Circuit Court of the Tenth Judicial Circuit,

Marshall County, and serve copies of the same on all parties to this action.

        14.     By filing this Notice of Removal, Wells Fargo does not waive and expressly

reserves any applicable defenses, motions, and pleas, including without limitation lack of

personal jurisdiction, res judicata, failure to join an indispensable party, and the sufficiency of

Plaintiff’s pleadings.

        WHEREFORE, Defendant Wells Fargo Bank, N.A. respectfully requests that its Notice

of Removal be deemed good and sufficient and for this Court to exercise subject matter

jurisdiction over this removed action.

Dated: March 9, 2020                                 Respectfully submitted,
                                                     WELLS FARGO
                                                     BANK, N.A.

Kristin Steinkamp                                    By: /s/ Kristin Steinkamp
MAYER BROWN LLP
71 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 782-0600
Facsimile: (312) 701-7711
Counsel to Defendant Wells Fargo Bank, N.A.
                                                 3
        1:20-cv-01092-JES-JEH # 1         Page 4 of 4



                               CERTIFICATE OF SERVICE

       I certify that on the 9th day of March, 2020, I served the foregoing NOTICE OF

REMOVAL on Plaintiff David Davis by sending Plaintiff a true and accurate copy of the same

via UPS Overnight Delivery to the following address:

                             David Davis
                             508 N. Center Street
                             Lacon, IL 61540


DATED: March 9, 2020

                                                        s/ Kristin Steinkamp___
                                                        Kristin Steinkamp
                                                        ksteinkamp@mayerbrown.com
                                                        Mayer Brown LLP
                                                        71 South Wacker Drive
                                                        Chicago, IL 60606
                                                        Tel: (312) 782-0600
                                                        Fax: (312) 706-8474
                                                        Attorney for Wells Fargo Bank, N.A.




                                               4
